               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HSI, INC.,                             :       Civil No. 4:19-CV-352
                                       :
       Plaintiff                       :
                                       :
v.                                     :       (Magistrate Judge Carlson)
                                       :
48 STATES TRANSPORT, LLC,              :
et al.,                                :
                                       :
      Defendants                       :

                           MEMORANDUM ORDER

      I.     Statement of Facts and of the Case

      This vehicular accident case comes before us for resolution of a discovery

dispute and motion to compel. (Doc. 31). The plaintiff, HSI, has propounded a series

of interrogatories upon the defendant aimed in part at identifying any technology in

the defendant’s truck which would have recorded events at the time of this accident,

including such matters as the truck’s speed and whether brakes were applied prior

to the collision. The defendant’s response to these interrogatories simply refers the

plaintiff generally to the deposition testimony of several witnesses without adding

further detail responsive to the specific interrogatories. Deeming this response

inadequate, HSI has moved to compel more fulsome responses to these

interrogatories. (Doc. 31). This motion is fully briefed by the parties and is,




                                           1
therefore, ripe for resolution. (Docs. 31-33).1

      For the reasons set forth below, the motion will be GRANTED.

      II.    Discussion

      Several basic guiding principles inform our resolution of the instant discovery

dispute. At the outset, Rule 37 of the Federal Rules of Civil Procedure governs

motions to compel discovery, and provides that:

      (a) Motion for an Order Compelling Disclosure or Discovery
      (1) In General. On notice to other parties and all affected persons, a
      party may move for an order compelling disclosure or discovery. . . .

Fed. R. Civ. P. 37(a).

      The scope of what type of discovery may be compelled under Rule 37 is

defined, in turn, by Rule 26(b)(1) of the Federal Rules of Civil Procedure, which

provides that:

      Unless otherwise limited by court order, the scope of discovery is as
      follows: Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party’s claim or defense and proportional
      to the needs of the case, considering the importance of the issues at
      stake in the action, the amount in controversy, the parties’ relative
      access to relevant information, the parties’ resources, the importance of
      the discovery in resolving the issues, and whether the burden or expense
      of the proposed discovery outweighs its likely benefit. Information
      within this scope of discovery need not be admissible in evidence to be
1
 The defendant’s response to this motion to compel suggests, in part, that the
parties exceeded the number of interrogatories authorized by the court in its case
management order. This may be so, but it also appears that the parties mutually
agreed to the submission of additional interrogatories. Therefore, while the better
course may have been to gain the court’s imprimatur on this extension of discovery
limitations, we will not deny the motion to compel on these grounds.

                                           2
      discoverable.

Fed. R. Civ. P. 26(b)(1).

      Rulings regarding the proper scope of discovery, and the extent to which

discovery may be compelled, are matters consigned to the court’s discretion and

judgment. Thus, it has long been held that decisions regarding Rule 37 motions are

“committed to the sound discretion of the district court.” DiGregorio v. First

Rediscount Corp., 506 F.2d 781, 788 (3d Cir. 1974). Similarly, issues relating to the

scope of discovery permitted under Rule 26 also rest in the sound discretion of the

Court. Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987).

Therefore, a court’s decisions regarding the conduct of discovery, will be disturbed

only upon a showing of an abuse of discretion. Marroquin-Manriquez v. I.N.S., 699

F.2d 129, 134 (3d Cir. 1983). Likewise, discovery sanction decisions rest in the

sound discretion of the court. Grider v. Keystone Health Plan Cent., Inc., 580 F.3d

119, 134 (3d Cir. 2009). This far-reaching discretion extends to rulings by United

States Magistrate Judges on discovery matters. In this regard:

       District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat’l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572, 585
      (D.N.J. 1997). When a magistrate judge’s decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D. Pa. 2004) (citing Scott Paper Co. v. United
      States, 943 F. Supp. 501, 502 (E.D. Pa. 1996)). Under that standard, a


                                         3
        magistrate judge’s discovery ruling “is entitled to great deference and
        is reversible only for abuse of discretion.” Kresefky v. Panasonic
        Commc’ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J. 1996); see also
        Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
        (N.D.N.Y. 1999) (holding that discovery rulings are reviewed under
        abuse of discretion standard rather than de novo standard); EEOC v.
        Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y. 2004) (holding that a
        magistrate judge’s resolution of discovery disputes deserves substantial
        deference and should be reversed only if there is an abuse of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

        This discretion is guided, however, by certain basic principles. For example,

case law has defined for us what is an adequate response to an interrogatory in a

situation such as this where a party has responded to interrogatories by simply

making general references to prior deposition testimony. As we have observed in the

past:

        In some instances, courts within the Third Circuit have held that
        referring a party to deposition transcripts and pleadings in response to
        an interrogatory is not proper. See, e.g., Collier v. Ecolab, Inc., No. 95–
        7486, 1996 U.S. Dist. LEXIS 4554, 1996 WL 171536, at *1 (E.D. Pa.
        Apr. 10, 1996) (“Answers to interrogatories should be complete and
        should not refer to other documents such as pleadings or depositions”);
        DiPietro v. Jefferson Bank, 144 F.R.D. 279, 282 (E.D. Pa. 1992)
        (“reference to sworn deposition testimony is an insufficient response to
        an interrogatory”). There may also be instances where reference to
        deposition testimony may provide an adequate response, provided that
        the responding party refers the discovering party to relevant pages of a
        deposition or other document that provides a responsive answer. See,
        e.g., Chiaradonna v. Rosemont College, No. 06–1015, 2007 U.S. Dist.
        LEXIS 21202, at *4, 2007 WL 925897 (E.D. Pa. Mar. 23, 2007)
        (concluding that answering interrogatory with citation to deposition
        testimony was appropriate where much of the information sought was
        discussed at the deposition, but directing the responding party to


                                            4
      supplement responses to provide specific reference to relevant pages of
      deposition testimony).

Susquehanna Commercial Fin., Inc. v. Vascular Res., Inc., No. 1:09-CV-2012, 2010

WL 4973317, at *8 (M.D. Pa. Dec. 1, 2010).

      Guided by these principles, we find that the general deposition references

provided by the defendant in this case in response to those interrogatories which

sought information concerning the existence of specific technical data regarding this

accident are not sufficient. Therefore, the defendant will be directed to supplement

these responses by providing specific answers to those questions which seek

technological data relating to this accident, or by attesting that no such data exists.

To the extent that the prior depositions provided this specific technological data, the

defendant shall, at a minimum, direct the plaintiff to the relevant pages of the

depositions which provided answers to these interrogatories, and otherwise respond

to the interrogatories or attest that no further information exists.

      An appropriate order follows:

      III.   Order

      AND NOW, this 3rd day of December 2019, pursuant to Rule 37 of the

Federal Rules of Civil Procedure and in accordance with the foregoing

Memorandum, IT IS ORDERED that the plaintiff’s Motion to Compel (Doc. 31), is

GRANTED and the defendant is directed to supplement these responses by



                                           5
providing specific answers to those questions which seek technological data relating

to this accident, or by attesting that no such data exists, within the next 30 days.



                                               S/Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge




                                           6
